Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-3, 5-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hess (US 20200309185A1, hereinafter referred to as “Hess”).
Regarding claim 1, Hess discloses a locking fastener assembly (Figs 22-32, fastener assembly 300) comprising: a fastener (see annotated figure A below) comprising a threaded portion (see annotated figure A below) and a head having a first end and 5second end axially spaced from the first end (see annotated figure A below), the second end comprising a fastening surface and a locking washer recess (see annotated figure A below); a locking washer (Fig. 27, second lock member 304 including a base portion 312 and a top portion thereof shown in Fig. 26; [0091] lines 5-8:  second lock member 304 is in the form of a lock washer) disposed at least partially within the locking washer recess (Figs 31-32, washer 312 disposed partially within washer recess of annotated figure A), the locking washer (304) comprising a locking tab (Figs 23 and 25, tab 318) extending in a first direction (Figs 23, 25, 318 extending vertical upward) and a stop (Figs 23, 27, pin 332) biased in a second direction opposing the first direction (Fig. 23, pin 332/stop extending in a vertical downward direction), wherein 10the locking tab is operable to lock rotation of the locking washer relative to an item being secured upon a torqueing rotation and a loosening rotation of the fastener ([0102] lines 2-14); and a locking member (Figs 22 and 28, a first locking member 302) supported by the fastener (Fig. 23, first lock member 302 supported by threaded member 306 of fastener assembly 300), and operable to interface with the stop of the locking washer upon the loosening rotation of the fastener (Figs 22, 24, 25 and 28, the teeth 344 of first lock member 302 directly engage with teeth 324 of lock washer 304, and “interface with” is hereby interpreted as meaning “interacting with”, and thus, via the engagement of the teeth 344, 324, the first locking member 302 is interacting with the stop/pin 332 of the second lock member 304 (see Figs 25 and 27); see also [0093] lines 6-9:  second lock member 304 is configured to engage first lock member 302 to prevent rotation of first lock member 302 and threaded member 306 when second lock member 304 is in the lock position, upon loosening of 306) to 15lock the fastener relative to the item being secured (Figs 23 and 27, pins 332/stop of illustrated embodiment can be used same as pin 126 of illustrated embodiment in Fig. 12 to be locked to a panel 130 or a component 354, upon loosening rotation of fastener / member 106).  
Annotated Figure A of Fig. 29 of Hess

    PNG
    media_image1.png
    687
    670
    media_image1.png
    Greyscale

Regarding claim 2, Hess discloses wherein the fastener (see annotated figure A above) comprises a bolt ([0099] lines 6-7: threaded member 306 may be a bolt, see also Fig. 29), and wherein the threaded portion (see annotated figure A above) comprises an externally threaded shaft of the bolt (Fig. 29, threaded member 306 is a bolt with an threaded body portion 350).  
Regarding claim 3, Hess discloses wherein the fastener comprises a 20nut (Fig. 18, nut 208), and wherein the threaded portion comprises an internally threaded bore of the nut (Fig. 18, internal threaded bore 240 of nut 208).  
Regarding claim 5, Hess discloses wherein the locking member (Figs 22 and 28, a first locking member 302) comprises a protrusion formed in the locking washer recess (Figs 24 and 28, planar engagement area 346 formed in washer recess of fastener, see annotated figure A above and Fig. 31), the protrusion extending away from the first end (see annotated figure A above and Fig. 24, protrusion 346 extending away from first end     of fastener).  
Regarding claim 6, Hess discloses wherein the locking washer (304) 5comprises a split spring washer (Fig. 26, top part of 304 is a split spring washer) and the stop (316) comprises a first end of the split spring washer (Figs 22 and 25, first end of top part of 304) and the locking tab (318) comprises a second end of the split spring washer (Fig. 26, 318 is second end 322 of split spring washer).
Regarding claims 7 and 14, Hess discloses wherein the locking washer comprises a plurality of support members defining a plurality of stops ([0096] last 3 lines:  anti-rotation structures include pins 332 extend axially from base portion 312). 
Regarding claim 8, Hess discloses 10wherein the fastening surface (Fig. 31, surface of 306) is located radially inward of the locking washer recess (see annotated figure A above and below recess for 304, facing 312) and the locking washer (304) extends radially outward from the locking washer recess (Fig. 31 and annotated figure A above).
Regarding claims 9 and 16, Hess discloses wherein the fastening surface is located radially outward of the locking washer recess (see annotated figure A), wherein the fastener further comprises at least one access hole extending from the first end to the second end of the head (Fig. 9, fastener 106 has access holes/slots 114 extending from top to bottom ends of 106), the access hole being in communication with the locking washer recess (Fig. 9 and annotated figure A above, slots 114 are in communication with washer recess).  
Regarding claim 10, Hess discloses a locking system (Figs 30 and 31, fastener assembly 300 locking together two components 354), comprising: a base having a threaded interface operable to receive a locking fastener (Fig. 31, bottom layer of component 354 has internal threads for receiving fastener threaded member 306);  20an item for securement to the base (Fig. 31, top layer of component 354, for securement to bottom layer of component 354), the item (top component 354) for securement to the base (bottom component 354) comprising a locking washer stop (Fig. 31, portion of top surface of top component 354 directly abutting base portion 312 of second lock member 304); and a locking fastener assembly (Figs 22-32, fastener assembly 300) comprising: a fastener (see annotated figure A above) comprising a threaded portion (see annotated figure A above) interfacing with the threaded interface of the base (Fig. 31, threads are meshed between fastener threaded member 306 and bottom component 354), and a head having a first end and second end 25axially spaced from the first end (see annotated figure A above), the second end comprising a fastening surface and a locking washer recess (see annotated figure A above); 202865-19-13177-US-NPa locking washer disposed at least partially within the locking washer recess (Figs 31-32, washer 312 disposed partially within washer recess of annotated figure A), the locking washer (304) comprising a locking tab (Figs 23 and 25, tab 318) extending in a first direction into the locking washer stop (          Figs 23, 25, 318 extending into washer recess) and a stop (Figs 23, 27, pin 332) biased in a second direction opposing the first direction (Fig. 23, pin 332/stop extending in a vertical downward direction opposite the vertical upward direction of tab 318), wherein the locking tab is 5operable to lock rotation of the locking washer relative to the item being secured upon a torqueing rotation and a loosening rotation of the fastener ([0102] lines 2-14); and a locking member (Figs 22 and 28, a first locking member 302) supported by the fastener (Fig. 23, first lock member 302 supported by threaded member 306 of fastener assembly 300),and operable to interface with the stop of the locking washer upon the loosening rotation of the 10fastener (Figs 22, 24, 25 and 28, the teeth 344 of first lock member 302 directly engage with teeth 324 of lock washer 304, and “interface with” is hereby interpreted as meaning “interacting with”, and thus, via the engagement of the teeth 344, 324, the first locking member 302 is interacting with the stop/pin 332 of the second lock member 304 (see Figs 25 and 27); see also [0093] lines 6-9:  second lock member 304 is configured to engage first lock member 302 to prevent rotation of first lock member 302 and threaded member 306 when second lock member 304 is in the lock position, upon loosening of 306) to lock the fastener relative to the item being secured (Figs 23 and 27, pins 332/stop of illustrated embodiment can be used same as pin 126 of illustrated embodiment in Fig. 12 to be locked to a panel 130 or a component 354, upon loosening rotation of fastener / member 106). 
Regarding claim 11, Hess discloses wherein the locking washer stop comprises an aperture in the item for securement (Fig. 11, opening 128 in the item for securement / panel 130, at top surface forming locking washer stop). 
Regarding claim 12, Hess discloses wherein the fastener comprises at least one of a bolt or a nut (Fig. 29, threaded member 306 is a bolt; Fig. 18, nut 208).
Regarding claim 13, Hess discloses 15wherein the locking washer (304) 5comprises a split spring washer (Fig. 26, top part of 304 is a split spring washer), the stop (316) comprises a first end of the split spring washer (Figs 22 and 25, first end of top part of 304), and the locking tab (318) comprises a second end of the split spring washer (Fig. 26, 318 is second end 322 of split spring washer).
Regarding claim 15, Hess discloses wherein the fastening surface (Fig. 31, surface of 306) is located radially inward of the locking washer recess (see annotated figure A above and below recess for 304, facing 312) and the locking washer (304) extends radially outward from the locking washer recess (Fig. 31 and annotated figure A above).
Regarding claim 17, Hess discloses a method for configuring a locking fastener assembly (Figs 30-32, fastener assembly 300 locking together two components 354), comprising: configuring a fastener (see annotated figure A above) to have a threaded portion (see annotated figure A above) and a head (see annotated figure A above)   having a first end and second end axially spaced from the first end (see annotated figure A above), the second end comprising a fastening surface and a locking washer recess (see annotated figure A above); 10configuring a locking washer (Figs 31-32, washer 312) to be disposed at least partially within the locking washer recess (Figs 31-32, washer 312 disposed partially within washer recess of annotated figure A) and to have a locking tab (Figs 23 and 25, tab 318) extending in a first direction (Figs 23 and 25, tab 318 extending upward direction) and a stop (Figs 23, 27, pin 332) biased in a second direction opposing the first direction (Fig. 23, pin 332/stop extending in a vertical downward direction opposing the vertical upward direction of tab 318), wherein the locking tab is operable to lock rotation of the locking washer relative to an item being secured upon a torqueing rotation and a loosening 15rotation of the fastener ([0102] lines 2-14); and configuring a locking member (Figs 22 and 28, a first locking member 302) to be supported by the fastener (Fig. 23, first lock member 302 supported by threaded member 306 of fastener assembly 300) and operable to interface with the stop of the locking washer upon the loosening rotation of the fastener to lock the fastener relative to the item being secured (Figs 22, 24, 25 and 28, the teeth 344 of first lock member 302 directly engage with teeth 324 of lock washer 304, and “interface with” is hereby interpreted as meaning “interacting with”, and thus, via the engagement of the teeth 344, 324, the first locking member 302 is interacting with the stop/pin 332 of the second lock member 304 (see Figs 25 and 27); see also [0093] lines 6-9: second lock member 304 is configured to engage first lock member 302 to prevent rotation of first lock member 302 and threaded member 306 when second lock member 304 is in the lock position, upon loosening of 306; Figs 23 and 27, pins 332/stop of illustrated embodiment can be used same as pin 126 of illustrated embodiment in Fig. 12 to be locked to a panel 130 or a component 354, upon loosening rotation of fastener / member 106). 
Regarding claim 18, Hess discloses further comprising:  20configuring an item to be fastened (Fig. 31, top component 354) to have a locking washer stop operable to receive the locking tab (Fig. 31, portion of top surface of top component 354 directly abutting base portion 312 of second lock member 304, for receiving the tab 318). 
Regarding claim 19, Hess discloses wherein the fastener comprises a bolt ([0099] lines 6-7: threaded member 306 may be a bolt, see also Fig. 29) and the threaded portion (see annotated figure A above) comprises a threaded shaft of the bolt (Fig. 29, threaded member 306 is a bolt with an threaded body portion 350), the method further comprising, forming a threaded aperture in the base to receive the bolt (Fig. 31, opening in the bottom component 354 is threaded aperture to receiving the bolt of 306). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hess (US 20200309185A1, hereinafter referred to as “Hess”) in view of Wu (CN 2921414Y, hereinafter referred to as “Wu”). 
Regarding claim 4, Hess fails to disclose wherein the second end comprises an aperture in the locking washer recess and the locking member comprises a pin secured in the aperture and extending away from the first end.  
However, Hess modified by Wu teach wherein the second end comprises an aperture in the locking washer recess (Wu: Figs 1 and 13, washer 7 has an aperture for accommodating movable pin 5, which can be disposed at locking washer recess at second end of Hess, see annotated figure A above) and the locking member comprises a pin secured in the aperture (Wu: Fig. 1, movable pin 5 secured in aperture of washer 7, while the head 8 of Wu can be modified to be locking member/first lock member 302 of Hess) and extending away from the first end (movable pin 5 of Wu can extend away from first end of head of Hess of annotated figure A above, towards washer).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hess by Wu based on the rationale that in higher vibration environment in which oscillation amplitude is bigger, the nut/bolt assembly can be loosened as discussed in Wu in English translation copy page 2 in the description section lines 4-6, therefore, as taught in Hess, the teeth 344 of the locking member / first lock member 302 are engaged with teeth 324 of the top part of the second lock member 304, but the lock member 302 does not have any pin to be secured in any aperture of the head (see annotated figure A above), thus implying that the fastener at head may not be sufficient locked tight to the lock member and might come loose, during such high vibration oscillation condition therefore, by adding much deeper movable pin 5 engageable in a pin hole 3, alongside other required components taught by Wu, improved locking of the locking member with respect to the head of fastener can be achieved by modifying Hess by Wu. 
Regarding claim 20, Hess fails to disclose 25wherein the locking member comprises a pin, the method further comprising forming a hole in the locking washer recess sized and shaped to receive the pin and securing the pin in the hole. 
However, Hess modified by Wu teach wherein the locking member comprises a pin (Wu: Fig. 1, movable pin 5 secured in aperture of washer 7, while the head 8 can be modified to be locking member 302 of Hess), the method further comprising forming a hole in the locking washer recess sized and shaped to receive the pin and securing the pin in the hole (Wu: Figs 1 and 13, washer 7 has an aperture for accommodating movable pin 5, which can be disposed at locking washer recess at second end, see annotated figure A above, of Hess; Wu: Fig. 1, movable pin 5 secured in aperture of washer 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Hess by Wu based the same rationale as previously discussed for claim 4 above, thereby omitted herein for brevity.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 09/15/2022, with respect to the rejection(s) of Claim(s) 1, 2, 3, 5, 6, 8, 10-13, 15, 17, 18 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Briggs (US 694246) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hess (US 20200309185A1). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Wollach (GB 2463894A) discloses a fastener with a locking washer and locking mechanism.  Zhao (EP 1443226A) discloses a lock thread fastener with a lock washer.  Peterkort (US 20030190212) discloses a locking fastener with aperture and a locking pin. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DING Y TAN whose telephone number is (303)297-4271.  The examiner can normally be reached on Monday-Friday, 8:00am MT--5:00pm MT. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 
/DING Y TAN/Examiner, Art Unit 3632   

/TERRELL L MCKINNON/Supervisory Patent Examiner, Art Unit 3632